Contractual obligations to storage customers.... aka The Storage Project
1 message

Jodie Hirtler <jhirtler143@gmail.com>                                                            Mon, Jan 13, 2020 at 5:29 PM
To: Mark Calvert <mark@cascadecapitalgroup.com>

 As customer of NWTM I am instructing you as to the disposition of our agreement. Claim #837 case 16-11767-CMA .
 According to new regulations regrading bankruptcy under 11 USC 766 (b) (c) (h-2) and 765 (a) (1) (2), effective 01,12,
 2020.... "...the trustee shall....comply with any instructions received from a customer regarding such customers desired
 disposition of any commodity contract speciﬁcally identiﬁed to the customer. (b)... and in priority to all other claims. (c)
 In addition, with regards to the automatic stay directed toward creditors..... "The automatic stay does not apply to
 commodity, security, and futures contracts." (id)
 As the State of Washington Department of Financial Institutions Securities Division issued a Final Order (s-14-1441-17-
 FOO1) regarding same on Sept. 28, 2017...and Mr Calvert signed the consent order (s-14-1441-17-COO1) on Sept. 29,
 2019 it follows that the current regulations bind the trustee.
 I'm instructing you to either deposit to me at the full current market value at the accompanying timestamp (direct deposit
 at any Wells Fargo branch account 125008547 routing number 2861019012) of our agreement, minus any offset
 reasonably incured by you to comply with the instructions contained therein....or...in the alternative you are authorized to
 send to my current address via UPS insured delivery of the speciﬁc contract terms (657 oz troy silver bullion) also subject
 to offset in the same manner as written above.
 Its incumbent upon you and your professionals to be prompt in reply as to the subsequent fullﬁlment of this directive.
 I'm not willing to wait any longer than reasonably necessary (10 days as of accompanying timestamp ) for you to honor
 your end of our mutually binding document before I have to proceed with more formal proceedings against you. My
 preference is that we settle these matters informally and amicably and look forward to your next to inform me know how
 you wish to proceed.
 Respectfully Yours ,
 Jodie Hirtler

 cc: David Neu
     Brian Peterson
     Michael Gearin
     Mark Northrup
     Fogarty Law Group PLLC
     Judge C. Alston
     Securities and Exchange
      Commission
      Washington State Department
      Department of Financial
       Institution
      Securities Division
      United States Trustee
      Regan Powers




            Case 16-11767-CMA            Doc      Filed 01/31/20       Ent. 01/31/20 03:57:15          Pg. 1 of 1
